DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 30, 2021 have been fully considered but they are only partially persuasive.  Ohana, as indicated by the Applicant, discloses an IEEE 802.3af (or at) classification process during which the PSE sends a known voltage across a controllable resistance in the PD.  The PSE measures the resulting current and, using Ohm’s Law (V=IR), calculates the resistance of the PD to determine its classification.  
The Applicant argues that Ohana would not operate successfully to determine the PD resistance if it used a current source (instead of a voltage source) and measured the resulting voltage.  It is unclear how the Applicant can maintain this position when the claimed method does exactly the same thing.  If Ohana would be inoperable, then wouldn’t the method of claim 12 also?  Furthermore, it would have been obvious, through Ohm’s Law, to solve for I instead of V in the Ohana classification.  In either case, the §102 rejection citing Ohana is withdrawn as the reference does not expressly disclose the amended structure.
The Applicant’s comments regarding Cohen, however, are not persuasive.  Cohen is not directed to the IEEE 802.3af (or at) classification process.  Rather, Cohen uses a device (between the PSE and PD) to control the current provided to the PD after classification is complete (par 2, 5). 
after the classification process is over.  
The independent claims have been amended to recite that the “known current” (generated by the current source) flows through the first and/or second resistors.  If the Cohen current source 20 is interpreted as the claimed known current source, then its current would not pass through either of the two resistors (RSENSE-A, RSENSE-B).  For this reason, the anticipation rejection of Cohen is withdrawn.
In the art rejection below, the two references are combined in an obviousness rejection.  Ohana is relied upon for its teaching of the two resistors in the first component, the three buses in the second component, and the switching network in the third component.  Ohana’s switching network causes either one or both resistors to be placed between the first and second bus lines.  The Applicant does not dispute this analysis in their response.  
Cohen is relied upon for its teaching of current control device between a PD and PSE.  The current control (fig 3, 4A, 4B) has a “low current mode” and a separate “high current mode”.  These modes refer to the IPORT current, which is the current that is carried from the PD back to the PSE on the negative (second) bus.  Cohen controls this current, thereby making it “known”.   Cohen discloses that the low current mode is used 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ohana (US 2016/0056967) in view of Cohen (US 2014/0197884).
With respect to claim 1, Ohana discloses an identification system (fig 1-2; par 16-30) comprising: 
a first component (235, not including SC) comprising: a first resistor (RC1); and a second resistor (RC2); 
a second component (PSE of figure 1A, item 50, and rectifiers 100, 110, 250 in figure 2) comprising: 
a first bus (positive rail OUT of 100 and 110); 
a second bus (negative/ground rail output from 100 and 110); 
an electric current source (the PSE) configured to provide a known electric current between the first bus and the second bus (the Ohana PSE 
a third bus (OUT of 250) configured to provide a first selector signal and a second selector signal; and 
a third component (230, 240 and SC) comprising: a switching network (S1, S2, S3, 275 and SC) in electrical communication with the first bus, the second bus, and the third bus (see fig 2), and configured to receive the first selector signal (absence of voltage at 250 OUT) and the second selector signal (presence of voltage at 250 OUT) from the third bus and electrically connect the second bus to the first bus such that the known electric current flows across both of the first resistor and the second resistor in response to the first selector signal (par 28; SC is open, placing both RC1 and RC2 between the first/second buses), and electrically connect the second bus to the first bus such that the known electric current flows across one of the first resistor or the second resistor in response to the second selector signal (par 27; SC is closed to bypass RC2, thereby only connecting the first resistor RC1 between the first/second buses).  
Ohana discloses the three components.  The first component is item 235 (with or without the MOSFET SC).  The second component is the power sourcing equipment (50 of fig 1) and the three rectifiers of figure 2.  The PSE contains the current source and the three rectifiers whose outputs form the three buses (positive rail, ground rail, biasing voltage for 230).  The third component is the switching network that receives the output of rectifier 250 and biases SC open/closed. 

The control over SC is in response to which input line is powering the PD (80 or 85).  If power is received from 80, then SC is closed and the classification current passes from the first bus to the second bus through only one resistor (RC1).  If power is received from 85 (and not 80), then SC is open and the classification current passes from the first bus to the second bus through both resistors (RC1 and RC2).  It is noted that the claim does not define when or why the selector signals would be output to change the current flow through the resistor(s). 
Ohana discloses the second component, but does not expressly disclose it comprises a voltage sensor or that its output current is “known”.  Cohen disclose a device (fig 3-4, item 215; par 47-55) that is placed between a PSE and PD to regulate the current flow IPORT.  This current is regulated by using a voltage sensor (RREF, RSENSE, and 40) placed between the first bus (25) and the second bus (negative rail – namely the common node between RREF and RSENSE, which is designated as ground in figure 4A).  Cohen discloses that the device regulates the current (par 53-54), thereby making Ohana’s PSE power output include a “known” current that will pass from the first bus to the second bus across one or both of its resistors (depending on its selector signal).  

With respect to claim 2, Ohana discloses the two resistors and a switch to select when the second resistor is added or bypassed.  Ohana does not expressly disclose the orientation of the resistors (see Applicant’s figure 2) that would give it the three ports, as claimed.
Cohen figure 4A discloses sense resistors with the proper configuration (i.e. two resistors in parallel with individual selector switches).  Cohen discloses a first port (bottom of 50A) in communication with the first resistor and not the second, a second port (bottom of 50B) in communication with the second resistors and not the first, a third port (ground) in direct parallel communication with both resistors, and the first bus (ground) is in electrical communication with the third port (it is irrelevant which of the first bus or second bus is coupled to ground – the ordinal numbering does not affect the art limitation analysis).
At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to replace Ohana’s switching network (one switch in parallel with the second resistor, the two resistors in series) with Cohen’s (each resistor has its own selector switch, the resistors in parallel).  The motivation for doing so would 
Upon the modification, the modified Ohana switching network is further configured to electrically connect the second bus to the first port in response to the first selector signal (see below), and electrically connect the second bus to the second port in response to the second selector signal (see below).
Ohana discloses the two selector signals to select two distinct resistance values (R1+R2 or just R1).  When modified by Cohen, Ohana’s switching network now has two switches that can achieve four combinations (no resistance, R1 only, R1+R2, R2 only).  The skilled artisan would have been motivated to select resistance values such that connecting the second bus to the first port (i.e. selecting R1 only) produces the same resistance as unmodified Ohana’s first selector signal.  The skilled artisan would also have been motivated to select resistance values such that connecting the second bus to the second port (i.e. selecting R2 only) produces the same resistance as unmodified Ohana’s second selector signal.  
With respect to claim 3, Ohana discloses: 
the first component further comprises a first port (TC) and a second port (ground) in electrical communication with the first port across the first resistor (RC1) in series electrical connection with the second resistor (RC2); and 
the switching network is further configured to electrically bypass electrical communication between the first port and the second port around one of the first resistor or the second resistor in response to the first selector signal (par 27), and 
With respect to claim 4, the combination of Ohana and Cohen disclose the resistors are actually two parallel resistors, each with their own switch (see art rejection of claim 2).  The combination further discloses the switching network is configured to close the first switch and close the second switch in response to the first selector signal (obvious to size R1 and R2 such that the effective parallel resistance is equal to Ohana’s resistance during the first selector signal), and close one of the first switch and the second switch and open the other one in response to the second selector signal (obvious to size R1 an R2 such that the resistance of one of them is equal to Ohana’s resistance during the second selector signal).
With respect to claim 7, Ohana discloses the third component is located remotely from the first component.  The Ohana first component (RC1, RC2) and the third component (230, 240 and SC) occupy different spaces and thus are “remote”.  The claim does not define who far from each other these components must be in order to qualify as remote.  The claim does not define the components as separable modules.
With respect to claim 8, the Ohana “second module” is interpreted as the PSE and PD.  Thus, the Ohana second module comprises the third (as the third is within the PD).  
With respect to claim 10, Ohana discloses the first component is PD (a load within a PoE system).  Ohana does not expressly disclose that it comprises a line replaceable unit (LRU).  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Ohana’s PD to add an LRU.  
As noted above, the claim only broadly recites that the first component comprises an LRU.  There is no requirement in the claim that the LRU is operated or used in any way.  Physically including a known device in the first component does not overcome the prior art.  
With respect to claim 11, Ohana, as modified by Cohen, discloses the resistors are in parallel with respective selector switches.  Thus, the combination teaches the switching network is configured to electrically connect the second bus to the first bus across one of the first resistor or the second resistor in response to the second selector signal (see art rejections of claims 2 and 4), and electrically connect the second bus to the first bus across both the first resistor and the second resistor in response to the first selector signal (see art rejections of claims 2 and 4).  
The combination teaches two parallel resistors and four combinations of switch states (on-on, on-off, off-on, off-off).  Thus, the skilled artisan would have been motivated to use a three selector signals to select three of these four options.  MPEP §2143(E).  
With respect to claims 12, 16 and 19-20, Ohana and Cohen combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 1, 1, 11 and 10, respectively.   Cohen’s current regulation makes the Ohana PSE “providing, by an electric current source, a known electric current between the first bus and the second bus”, “flowing the known current across both of the first resistor and the second resistor” and “flowing the known electric current 
With respect to claim 13, Ohana discloses determining an identity based on the first resistance value and the second resistance value (par 5; the “identity” is the power requirement/classification of the PD).
With respect to claim 14, Ohana discloses: providing a collection of known resistance values and corresponding identity values (par 5); comparing the first resistance value to the collection of known resistance values to identify a first corresponding identity value (par 5); and comparing the second resistance value to the collection of known resistance values to identify a second corresponding identity value (par 5); wherein the identity is based on the first corresponding identity value and the second corresponding identity value.  The identity of the PD (its power requirements) is “based on” the identity value (classification 0-4) of both values sensed.  
With respect to claim 15, the combination discloses identifying resistance values.  The combination does not expressly disclose identifying coefficient values and that the identical is based on a mathematical formula comprising the two coefficient values.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Cohen to multiple its sensed resistances by a coefficient value.  The motivation for doing so would have been the simple use of mathematics with no consequence.  
First, the claim does not prohibit the coefficient from being one.  Under the Identity Property, a number multiplied by one is itself.  Thus, no changes are made to the Cohen classification values.  
Alternatively, it would have been obvious for the skilled artisan to create a “formula” that keeps the Cohen classification values intact (A*B/B = A).  The formula is not defined.  
Second, the skilled artisan would have found it obvious to apply mathematical formulas that do not affect the functionality of the system.  There is no use for the “identity”.  It is just a name given to the resistance.  It is not recited as having any effect on the rest of the system.  Thus, using random coefficients would have no effect on the method.  It may change the result of the mathematical formula, but there is no requirement in the claim that this result is relevant to the method.  
With respect to claim 17, Ohana discloses the second component (PSE and rectifiers) is located remotely from the first component (RC1, RC2).  These devices occupy different spaces, as clearly shown in the figure. 
.


Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohana in view of Cohan and Apfel (US 2008/0150718).
Ohana and Cohen combine to disclose the system of claim 1, but do not expressly disclose at least one of the two resistors is variable.  Apfel discloses a power over Ethernet (PoE) system in which the PD has a variable signature resistor (fig 2, item 204; par 24).  
Ohana and Apfel are analogous because they are from the same field of endeavor, namely PoE systems with classification resistances.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify one of the Ohana resistors to be variable, as taught by Apfel.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B). 
The skilled artisan would have been aware of the availability of variable resistors.  The claim does not require that this resistance is actually made variable.  Replacing a fixed resistor with a variable resistor, whose value never changes, is within the level of ordinary skill in the art. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ohana in view of Cohan and the applicant’s admitted prior art (“APA”; specification, par 2-3).
Ohana discloses the first component is a PD, but does not expressly disclose it is part of one of the listed devices.  APA discloses that the first component is selected from a group comprising a fuel metering unit, an actuator, a valve, and a line replaceable unit, and the second component is an engine controller (par 2-3).
Ohana and APA are analogous, because they are from the same field of endeavor, namely systems with the transfer of power and data between first/second components.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to place the Ohana PD into one of the listed devices.  The motivation for doing so would have been to satisfy the needs of a user.  Ohana’s Power over Ethernet (PoE) system would be operable to supply power/data to a load regardless of changing the specific load (PD) being used.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836